DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
In the reply, filed on October 20, 2021, Applicant amended claims 1, 2, and 7-9.
Applicant cancelled claims 4 and 6.
In the non-final rejection of July 21, 2021, Examiner noted that the listing of references in the specification is not a proper information disclosure statement. Applicant did not address this concern in the reply. Concern is maintained.
Examiner objected to the Drawings are objected to under 37 CFR 1.83(a). Applicant amended claims 1 and 6, and argued: Claim 9 recites that "the regulator further comprises an electric circuit that measures time and controls the restrictor intervals." The regulator is represented in the drawings by rectangular box 24 in FIG. 2. The Applicant respectfully submits that an electrical circuit is known in the art and a detailed drawing of the electrical circuit is not essential for a proper understanding of the invention (Remarks/Arguments, page 9). Objection is withdrawn.
Examiner objected to the Abstract. Applicant amended the Abstract; however, Applicant did not address all of the objections. Objection is maintained.
Examiner objected to claims 1 and 7. Applicant amended claims 1 and 7. Objection is withdrawn.
Examiner rejected claims 1-9 rejected under 35 U.S.C. 112(b). Applicant amended claims 1, 2, 8, and 9. Rejection is withdrawn.
Currently, claims 1-3, 5, and 7-9 are under examination.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered:
WO 2017/007952 (paragraph [0016])

Specification
The abstract of the disclosure is objected to because:
Line 4 recites “The automatic injection needle” that should be changed to “The automatic injection device”
Line 5 recites “an insertion device”. Previously, line 2 recites “an insertion needle”. It is unclear whether the two terms refer to the same element or to different elements

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	In regards to claim 7, lines 2-3 recite: wherein the spring is mechanically coupled to the at least one set of gears via the rack “and the pinion”; however, such is new matter not described in the Specification. Figure 5 shows spring 44 mechanically coupled to gears 40A via rack 40D; however, pinion 40C does not appear to mechanically couple the spring to the gears. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to claim 1, line 8 recites “an outer magnet and an inner magnet”. Claim 1, line 6 previously recites “a movable element”. Figure 5 shows movable element 42 comprising outer magnet 58 and inner magnet 60. Thus, it is unclear how “an outer magnet and an inner magnet” are claimed as separate components from “a movable element”. Claims 2, 3, 5, and 7-9 are rejected by virtue of being dependent upon claim 1.
	In regards to claim 1, line 18 recites “at least one set of gears”. Claim 1, lines 15-16 recite “an escape wheel gear”. It is unclear whether “at least one set of gears” includes “an escape wheel gear” or whether “at least one set of gears” is different from “an escape wheel gear”. Claims 2, 3, 5, and 7-9 are rejected by virtue of being dependent upon claim 1.
	In regards to claim 1, lines 20-21 recite “the gears”. Claim 1, lines 15-16 recite “an escape wheel gear”, and claim 1, line 18 recites “at least one set of gears”. It is unclear which gears are being referred to by “the gears” in claim 1, lines 20-21. Claims 2, 3, 5, and 7-9 are rejected by virtue of being dependent upon claim 1.
	In regards to claim 2, line 3 recites “a pallet and an escape wheel gear”. Claim 2 depends upon claim 1. Claim 1, lines 15-16 recite “a pallet, an escape wheel gear”. It is unclear whether the terms refer to the same elements or to different elements. Claim 3 is rejected by virtue of being dependent upon claim 2.

	In regards to claim 5, line 1 recites: The automatic injection device of “claim 4”. However, claim 4 is a cancelled claim. Thus, the dependency of claim 5 is unclear. For the purposes of examination, claim 5 is being examined as if dependent upon claim 1.	In regards to claim 8, line 3 recites “rotational movement of the at least one set of gears”. Claim 8 depends upon claim 1. Claim 1, lines 20-21 recite “rotational motion from the gears”. It is unclear whether the terms refer to the same elements or to different elements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hessberg et al (US 4,300,554), and further in view of Schmidt-Evers (WO 2013/026850).
	In regards to claim 1, Hessberg et al teaches an automatic injection device (Figures 1-8), comprising: 
a drug container (injection syringe 3) which contains a pharmaceutical product (liquid)(medicines) (Abstract)(column 1, lines 10-17), the drug container including a plunger (labeled in Figure 2 below)
a fluid path (labeled in Figure 2 below) which connects the drug container to an insertion device (labeled in Figure 2 below)
a movable element (piston 3a) configured to move the plunger and force the pharmaceutical product into the fluid path
a spring (coil spring 16)
a regulator comprising: 
a clock escapement mechanism (clockwork) comprising a pallet (escapement lever arm 44), an escape wheel gear (escape wheel 50), and a balance wheel (disk 47)
at least one set of gears (gears 9, 10, 11, and 15, sprocket wheels 14 and 28, sprockets 18, 31, and 60, disks 19, 22, 24, and 47, drive transmission 32, and escape wheel 50)
a linear translator comprising a rack (gear rack 34) and a pinion (pinion gear 33)
wherein the clock escapement mechanism converts rotational motion from the gears and the pinion into linear motion of the rack (column 6, lines 30-46)
Concerning the claim limitation “applies a counterforce to the spring to restrict release of potential energy from the spring over a proscribed period of time”, as Hessberg et al states that “both the coil springs 8 and 16 driving the clockwork and the feed mechanism respectively” (column 5, lines 25-26) and “By impeding the rotation of escape wheel 50 upon impact of a wing against a stop dog 46 of the escapement lever 44, the previous gear phase of the feed mechanism is stopped in each instance so that feed by the gear rack 34 is divided into a series of sequential uniform small increments with the clockwork controlling the mechanism rhythm.” (column 6, 

    PNG
    media_image1.png
    468
    601
    media_image1.png
    Greyscale

	In regards to claim 2, in the modified device of Hessberg et al and Schmidt-Evers et al, Hessberg et al teaches wherein the at least one set of gears comprises: a pallet (escapement lever arm 44) and an escape wheel gear (escape wheel 50)   configured to restrict a regular periodic movement of the pinion by a fixed amount that restricts release of the potential energy over a time interval (column 5, lines 58-65)(column 6, lines 36-46): It is understood that as the spring (coil spring 16) drives the feed mechanism (column 5, lines 25-26), and the feed mechanism is stopped between the series of sequential uniform small increments (column 6, lines 40-46), release of potential energy from the spring would be restricted when the feed mechanism is stopped between the series of sequential uniform small increments.

	In regards to claim 5, in the modified device of Hessberg et al and Schmidt-Evers et al, Hessberg et al teaches wherein the spring is indirectly connected to the plunger (Figure 2); however, Hessberg et al does not teach wherein the spring moves the plunger magnetically. Schmidt-Evers et al teaches wherein the spring moves the plunger magnetically (paragraph [00129]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the spring, of the modified device of Hessberg et al and Schmidt-Evers et al, to move the plunger magnetically, as taught by Schmidt-Evers et al, as such will allow for the omission of a rigid piston rod (such as the piston 3a of Hessberg et al), so that a new Pen-Injector can be designed so that it is 40% shorter than the conventional pens, wherein such a short Pen-Injector can be easier stored in a garment pocket or handbag than a conventional Pen (Schmidt-Evers et al, Abstract).
	In regards to claim 7, in the modified device of Hessberg et al and Schmidt-Evers et al, Hessberg et al teaches wherein the spring is mechanically coupled to the at least one set of gears via the rack and the pinion (spring 16 is coupled to sprocket 31 coupled to drive transmission 32 coupled to pinion 33 and rack 34 coupled to arm 4 coupled to injection syringe 3 coupled to housing 1 coupled to disk 47, escapement lever arm 44, escape wheel 50, and sprocket 60
of the at least one set of gears) (Figures 1-3).
	In regards to claim 8, in the modified device of Hessberg et al and Schmidt-Evers et al, Hessberg et al teaches wherein the linear translator moves along the drug container and is .
	
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hessberg et al and Schmidt-Evers et al, as applied to claim 1 above, and further in view of Haueter et al (US 2005/0197625).
	In regards to claim 9, in the modified device of Hessberg et al and Schmidt-Evers et al, Hessberg et al does not teach wherein the regulator further comprises an electric circuit that measures time and controls restrictor intervals. Haueter et al teaches an automatic injection device (Figure 1) wherein a regulator comprises an electric circuit (electronic control 30) that measures time and controls restrictor intervals (In some preferred embodiments, however, the expelling device according to the present invention is electronically controlled, for which purpose a suitable electronic control (e.g., a suitable microprocessor, switch, or other suitable electronic components or component), depicted in FIG. 1 at 30 is provided, which control with the aid of an actuation means (not shown) releases the blocking mechanism in a controlled manner… In some embodiments, through a simple counting of the occurrences of the releasing of the blocking mechanism, the administered dose can be calculated at any time.) (paragraph [0051]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the regulator, of the modified device of Hessberg et al and Schmidt-Evers et al, to comprise an electric circuit, as taught by Haueter et al, as such will electronically control the injection device, which electric circuit with the aid of an actuation means will release a blocking mechanism in a controlled manner to administer a dose, .

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5, 7, and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	In regards to claim 1, Applicant argued: Therefore, Hessberg discloses using the force of spring 16 to push down the plunger 3A of injection syringe 3. Hessberg is completely silent with applying a counterforce to the spring to restrict release of potential energy from the spring. As such, Hessberg fails to teach or suggest every limitation of amended claim 1. Based on at least the foregoing, the Applicant respectfully submits that amended claim 1 is allowable over the cited references of record (Remarks/Arguments, page 14). Examiner disagrees. In the new grounds of rejection under Hessberg et al and Schmidt-Evers et al, as Hessberg et al states that “both the coil springs 8 and 16 driving the clockwork and the feed mechanism respectively” (column 5, lines 25-26) and “By impeding the rotation of escape wheel 50 upon impact of a wing against a stop dog 46 of the escapement lever 44, the previous gear phase of the feed mechanism is stopped in each instance so that feed by the gear rack 34 is divided into a series of sequential uniform small increments with the clockwork controlling the mechanism rhythm.” (column 6, lines 40-46), it is understood that as the spring 16 drives the feed mechanism, and the feed mechanism is stopped between the series of sequential uniform small increments, release of potential energy from the spring would be restricted when the feed mechanism is stopped 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783